In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2861 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

RANDALL JENNINGS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
          No. 15‐CR‐138 — James D. Peterson, Chief Judge. 
                     ____________________ 

       ARGUED APRIL 4, 2017 — DECIDED JUNE 16, 2017 
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  KANNE  and  ROVNER,  Cir‐
cuit Judges. 
   ROVNER,  Circuit  Judge.  Defendant  Randall  Jennings
pleaded guilty to being a felon in possession of a firearm. See
18 U.S.C. § 922(g)(1). At sentencing, the district court found
that Jennings’ prior convictions in Minnesota for simple rob-
bery and felony domestic assault constituted convictions for
crimes of violence for purposes of the Armed Career Crimi-
nal Act (“ACCA”), 18 U.S.C. § 924(e), and the parallel provi-
2                                                  No. 16‐2861 

sion of the Sentencing Guidelines. Consequently, Jennings
was subject to a 15-year statutory minimum prison term
along with an enhanced Guidelines offense level and crimi-
nal history categorization. Jennings appeals, contending that
neither simple robbery nor domestic assault, as Minnesota
defines those crimes, qualify as a crime of violence. We af-
firm.
                                 I.
    On August 22, 2015, an individual attempted to purchase
prescription Klonopin pills from Jennings in Hudson, Wis-
consin. The transaction went awry for the purchaser when
Jennings put a gun to his head and Jennings’ girlfriend pro-
ceeded to steal his money from his truck. After the victim
reported the robbery, local police stopped Jennings’ car.
Nearby, police found a loaded semi-automatic Ruger hand-
gun that Jennings’ girlfriend had thrown from his vehicle
shortly before he was pulled over. Jennings was arrested and
indicted for possessing a firearm following a felony convic-
tion, in violation of section 922(g)(1). He eventually pleaded
guilty to that charge.
    As relevant here, Jennings’ criminal history included a
prior conviction in Minnesota for simple robbery along with
two additional convictions in that same state for felony do-
mestic assault. The probation officer’s pre-sentence report
(both original and as amended) treated those convictions as
crimes of violence for purposes of the armed career criminal
provisions of the Criminal Code and the Sentencing Guide-
lines. See § 924(e); U.S.S.G. § 4B1.4. Jennings objected to the
characterization of these offenses, contending that, as de-
fined by Minnesota law, they do not categorically involve
the use or threatened use of violent physical force and for
that reason do not qualify as violent felonies. See Curtis John-
son v. United States, 559 U.S. 133, 140, 130 S. Ct. 1265, 1271
(2010). The district court, relying on our decisions in United
No. 16‐2861                                                    3 

States v. Maxwell, 823 F.3d 1057 (7th Cir.), cert. denied, 137
S. Ct. 401 (2016) (Minnesota simple robbery), and United
States v. Yang, 799 F.3d 750 (7th Cir. 2015) (Minnesota felony
domestic violence), overruled Jennings’ objections. After so-
liciting supplemental briefing, the court found that Jennings’
two Minnesota convictions for making terroristic threats also
constituted convictions for a violent crime—meaning that
Jennings had a total of five such prior convictions. R. 31.
Designation as an armed career criminal had a triple impact
on Jennings’ sentencing range: (1) pursuant to section 924(e),
Jennings was subject to a statutory minimum term of 15
years; (2) coupled with Jennings’ use of a weapon in robbing
his prescription pill customer, it boosted his Guidelines base
offense level to 34, see U.S.S.G. § 4B1.4(b)(3)(A); and (3) again
in combination with his use of the gun to commit a robbery,
it pushed him into the uppermost criminal history category
of VI, see U.S.S.G. § 4B1.4(c)(2). After a 3-level reduction in
the offense level for Jennings’ acceptance of responsibility,
see U.S.S.G. § 3E1.1(b), the Guidelines called for a sentence in
the range of 188 to 235 months. The district court elected to
impose a below-Guidelines sentence of 180 months, the low-
est sentence that the ACCA permitted him to impose. Jen-
nings appeals the treatment of his prior convictions as
crimes of violence.
                                 II.
    Whether any of Jennings’ prior convictions qualify as
crimes of violence, and in sufficient number to trigger the
statutory and Guidelines enhancements for career offenders,
present legal questions as to which our review is de novo.
E.g., United States v. Meherg, 714 F.3d 457, 458 (7th Cir. 2013).
    Our focus shall be on Jennings’ prior convictions for sim-
ple robbery and felony domestic violence. The district court
relied in part on Jennings’ prior convictions under the Min-
nesota terroristic threat statute, Minn. Stat. § 609.713, subd.
4                                                         No. 16‐2861 

1, in concluding that Jennings is a career offender. But the
court’s rationale in that regard was premised on the notion
that the Minnesota statute is divisible as to the type of crime
the defendant threatens to commit in order to terrorize his
victims, rendering it permissible, using a modified categori-
cal approach, to examine the so-called Shepard documents
(e.g., the indictment, plea agreement, and plea colloquy) in
order to determine whether the particular crime Jennings
had threatened to commit involves the threatened, attempt-
ed, or actual use of physical force. R. 31 at 2–3; see Shepard v.
United States, 544 U.S. 13, 26, 125 S. Ct. 1254, 1263 (2005).
However, the government believes that the Supreme Court’s
decision in Mathis v. United States, 136 S. Ct. 2243, 2256 (2016)
(if listed components of alternatively phrased criminal stat-
ute are means rather than elements, modified categorical
approach not permitted),1 forecloses the district court’s
premise as to the divisibility of the statute. As the govern-
ment does not defend the career criminal determination on
the basis of these convictions, we shall abstain from any
analysis of them and turn to Jennings’ convictions for rob-
bery and domestic violence.
    The ACCA, in relevant part, specifies that a person con-
victed of being a felon in possession of a firearm pursuant to
section 922(g) shall be sentenced to a prison term of not less
than 15 years if he has three prior convictions “for a violent
felony or a serious drug offense, or both, committed on occa-
sions different from one another.” § 924(e)(1). The “violent
felony” provision is the one that is relevant here. The statute
defines “violent felony” to include any felony that “(i) has as
an element the use, attempted use, or threatened use of
physical force against the person of another; or (ii) is burgla-
                                                 
1 Mathis was decided on the same day as the district court’s decision as 

to the terroristic threat convictions. 
No. 16‐2861                                                                     5 

ry, arson, or extortion, [or] involves use of explosives[.]”
§ 924(e)(2)(B). None of Jennings’ prior offenses are among
those identified in the enumerated crimes-clause of the stat-
ute, § 924(e)(2)(B)(ii), so only if they satisfy the force clause,
§ 924(e)(2)(B)(i) can they qualify as violent felonies.2
    The armed career criminal guideline specifies an elevated
offense level of 34 and a criminal history category of VI for a
defendant who is subject to an enhanced statutory minimum
sentence pursuant to section 924(e) and whose underlying
offense involved the use or possession of a firearm in con-
nection with (as relevant here) a crime of violence. U.S.S.G.
§ 4B1.4(b)(3)(A) and (c)(2). The guideline’s definition of
“crime of violence” includes a force clause that is identical to
the force clause of section 924(e), see U.S.S.G. §  4B1.2(a)(1), 
cross‐referenced  by  §  4B1.4(b)(3)(A),  and consequently the
analysis as to whether a particular conviction constitutes a
crime of violence because it has as an element the use of
force is the same whether we are applying the guideline or
the ACCA. See, e.g., United States v. Wyatt, 672 F.3d 519, 521
(7th Cir. 2012).
   Our assessment of the two state offenses at issue in this
appeal entails a categorical inquiry. The facts underlying
Jennings’ prior convictions are irrelevant to our evaluation;
our one and only consideration is whether each of the stat-
utes pursuant to which Jennings was convicted has as an el-
ement the use, attempted use, or threatened use of physical
                                                 
2 The residual clause of section 924(e)(2)(B)(ii), which treats as a violent 

felony any offense that “otherwise involves conduct that presents a seri‐
ous potential risk of physical injury to another,” was declared unconsti‐
tutionally vague in Samuel Johnson v. United States, 135 S. Ct. 2551 (2015). 
Consequently, a felony offense must meet the criteria of either the force 
clause  or  the  enumerated‐crimes  clause  in  order  to  qualify  as  a  violent 
felony. 
6                                                                     No. 16‐2861 

force against the person of another. See Taylor v. United
States, 495 U.S. 575, 600–02, 110 S. Ct. 2143, 2159–60 (1990);
United States v. Maxwell, supra, 823 F.3d at 1060–61.
    Curtis Johnson v. United States, supra, 559 U.S. at 140, 130
S. Ct. at 1271,3 defines “physical force” to mean “violent
force,” in other words, “force capable of causing physical
pain or injury to another person.” 559 U.S. at 140, 130 S. Ct.
at 1271 (emphasis in original). The mere touching of another
person, which is all the force that the prior state conviction at
issue in Curtis Johnson required, is not sufficient to satisfy the
ACCA. Id. at 139, 130 S. Ct. at 1270. Curtis Johnson thus re-
quires us to consider whether the Minnesota statutes under
which Jennings was convicted categorically require the use
or threatened use of violent physical force as that case de-
fines it.
                                                    A.
    We begin with the offense of simple robbery. Minn. Stat.
§ 609.24 provides that “[w]hoever, having knowledge of not
being entitled thereto, takes personal property from the per-
son or in the presence of another and uses or threatens the
imminent use of force against any person to overcome the
person’s resistance or powers of resistance to, or to compel
acquiescence in, the taking or carrying away of the property
is guilty of robbery … .” Our decision in Maxwell recognized
that under Minnesota law, fifth-degree assault is a lesser in-
cluded offense of simple robbery. 823 F.3d at 1061 (citing
State v. Stanifer, 382 N.W.2d 213, 220 (Minn. Ct. App. 1986)).
The Minnesota criminal code defines fifth-degree assault as
an act committed with “intent to cause fear in another of

                                                 
3 We are using the petitioner’s full name in citing the case to distinguish 

it  from  Samuel  Johnson  v.  United  States,  135  S.  Ct.  2551,  supra  n.2,  which 
held the residual clause of the ACCA to be unconstitutional. 
No. 16‐2861                                                    7 

immediate bodily harm or death” or “intent[ ] [to] inflict[ ]
or attempt[ ] to inflict bodily harm upon another.” Minn.
Stat. § 609.224, subd. 1; see Maxwell, 823 F.3d at 1061. “Bodily
harm” is in turn defined as “physical pain or injury, illness,
or any impairment of physical condition.” Minn. Stat.
§ 609.02, subd. 7. In short, in order to commit simple robbery
in Minnesota, one must intentionally inflict, or attempt to
inflict, physical pain or injury upon another or must act in
such a way as to place a person in fear of physical injury,
pain, or death. For that reason, Maxwell rejected an argument
that it might be possible to commit simple robbery in Minne-
sota by means of mental force, which (Maxwell believed)
would not meet Curtis Johnson’s requirement that violent
physical force be used before an offense can be labeled a
crime of violence. 823 F.3d at 1061. See also United States v.
Raymond, 778 F.3d 716, 717 (8th Cir. 2015) (per curiam); Unit-
ed States v. Samuel Johnson, 526 F. App’x 708, 711 (8th Cir.
2013) (non-precedential decision), j. rev’d on other grounds,
135 S. Ct. 2551 (2015).
    Jennings urges us to overrule Maxwell, arguing that we
overlooked a parallel line of Minnesota cases that, in contrast
to Stanifer, appears not to require the use or threatened use
of substantial physical force. He notes that in State v. Burrell,
506 N.W.2d 34 (Minn. Ct. App. 1993), the Minnesota Court
of Appeals said that “[m]ere force suffices for the simple
robbery statute,” id. at 37, and Jennings equates “mere force”
with de minimis force that would neither inflict pain or inju-
ry nor instill fear of pain or injury. By way of illustration, he
highlights a series of cases in which Minnesota courts have
expressly found relatively modest physical contact with or
injury to a victim sufficient to satisfy the force element of
robbery. See State v. Slaughter, 691 N.W.2d 70, 76 (Minn.
2005) (snatching chains from victim’s neck, leaving scratch-
es); State v. Nelson, 297 N.W.2d 285 (Minn. 1980) (per curiam)
8                                                 No. 16‐2861 

(jostling and grabbing victim and pulling on his jacket); Du-
luth St. Ry. Co. v. Fidelity & Deposit Co. of Md., 161 N.W. 595
(Minn. 1917) (“gentle but firm” crowding of victim inside of
elevator).
   This line of argument has divided judges in the District
of Minnesota. Compare United States v. Pettis, 2016 WL
5107035, at *3 (D. Minn. Sept. 19, 2016) (holding simple rob-
bery not a crime of violence), appeal filed, No. 16-3988 (8th
Cir. Oct. 20, 2016), with United States v. Willis, 2017 WL
1288362, at *3 & n.3 (D. Minn. April 6, 2017) (holding simple
robbery does constitute crime of violence); United States v.
Taylor, 2017 WL 506253, at *5–*7 (D. Minn. Feb. 7, 2017)
(same), appeal filed, No. 17-1760 (8th Cir. April 10, 2017);
United States v. Pankey, 2017 WL 1034581, at *3 n.2 (D. Minn.
Mar. 16, 2017) (same). See also Ward v. United States, 2017 WL
2216394, at *5–*7 (D. Id. May 18, 2017) (deeming Minnesota
simple robbery to be crime of violence). But we are not per-
suaded by Jennings’ argument.
    First, as the government rightly points out, Burrell’s use
of the phrase “mere force” does not signal that de minimis
force is sufficient to satisfy the force element of simple rob-
bery. Burrell used that phrase to distinguish aggravated rob-
bery, Minn. Stat. § 609.245, from simple robbery, § 609.24.
The defendant in that case argued that the two statutes over-
lapped impermissibly and that, on the facts, either could
control, such that his conviction should be reduced to the
lesser of the two offenses. The court rejected that argument,
reasoning that the statutes described distinct crimes. 506
N.W.2d at 37. Aggravated robbery, the court pointed out,
requires that the victim suffer an injury by virtue of the de-
fendant’s use of force, whereas simple robbery is satisfied by
the use or threat of force, without more. Id. That is what the
court meant by “mere force.” The defendant in Burrell did
not contend that the particular degree of force he used in
No. 16‐2861                                                           9 

carrying away a store owner’s property (he threw the store
owner against a car, bit her wrist, punched her in the face,
and knocked her to the ground) was insufficient to sustain
his convictions.
    Second, neither of the two additional cases that Jennings
and other defendants point to as confirmation that de mini-
mis force is sufficient to sustain a conviction for simple rob-
bery in Minnesota—Nelson or Duluth St. Ry.—really stands
for that proposition at all.
    In Nelson, the defendant and his accomplice, both adults,
set out to rob a 13-year-old boy they saw alighting from a
bus because he appeared to have “lots of money.” Having
resolved to “get[ ]” the boy, they proceeded to follow, “jos-
tle[ ]” and “grab[ ]” him. As the defendant pulled on the vic-
tim’s jacket, the boy managed to slip out of it and run to his
family’s nearby restaurant for help. The boy’s father later
came upon the two perpetrators going through the pockets
of the jacket. In appealing his conviction for simple robbery,
the defendant argued that the jury should have been in-
structed on the lesser included offenses of misdemeanor and
felony theft, because his use of force was so minimal as to
negate the notion that his victim had acquiesced to that
force. The Minnesota Supreme Court wasted few words on
this argument, agreeing with the trial court that “there  was 
no  rational  basis  for  a  finding  that  defendant’s  use  of  force 
did  not  cause  the  victim  to  acquiesce  in  the  taking  of  the 
property.” 297 N.W.2d at 286. 
   What  is  apparent  from  the facts of Nelson is that the  de‐
fendant  and  his  accomplice  intended  to  employ  substantial 
physical  force  in  order  to  relieve  a  minor  of  his  money;  the 
defendant’s act of pulling on the victim’s jacket was but one 
manifestation of that intent. As it happened, that one tug on 
the jacket pre‐terminated the encounter, because it gave the 
10                                                       No. 16‐2861 

young  victim  the  opportunity  to  escape  his  assailants  and 
seek  help. It  is  a  fair, and  perhaps  inevitable,  inference  that 
the boy ran from his assailants in fear for his safety, sacrific‐
ing  his  jacket  (which  the  defendant  admitted  was  not  what 
he  and  his  accomplice  were  after)  in  order  to  avoid  pain 
and/or injury. As the district court in Taylor put it, “The force 
in  Nelson  was  more  than  de  minimis;  two  adults  pursing  a 
13‐year‐old  with  the  intention  of  ‘getting  him,’  following 
him  and  grabbing  him,  constitutes  force—and  surely  the 
threat of force—capable of causing physical pain, if not also 
injury.” 2017 WL 506253, at *5.  
    Duluth St. Ry. is barely relevant, let alone instructive. The
issue in that civil case was whether an insurance policy’s
coverage as to robbery included pickpocketing. Thieves had
exerted “gentle but firm” pressure to “crowd” (i.e., closely
surround) the insured on an elevator, and then surrepti-
tiously took from his coat pocket an envelope containing
$1,600 in cash. The insured contended that this qualified as
robbery under the policy, given that force was used to effec-
tuate the theft—albeit not to overcome the victim’s re-
sistance, but rather to distract the victim so that his pocket
could be picked surreptitiously. The insurance company, by
contrast, contended that coverage was limited to instances in
which force was used to overcome a victim’s resistance. The
court agreed with the insured, reasoning in essence that a
theft amounts to robbery when it is accomplished by any
degree of force, whether said force is used to overcome a vic-
tim’s resistance or to prevent the victim from realizing his
property has been taken from him. Id. at 301–02. But the
court was construing the policy terms rather than the Min-
nesota criminal code, and for guidance the court consulted
the common law (citing precedents from multiple states) ra-
ther than the current Minnesota robbery statute, which
No. 16‐2861                                                               11 

would not be enacted for another 46 years.4 In ruling for the
insured, the court also construed the policy against the in-
surance company (which had authored its terms) and in fa-
vor of the insured. Id. at 302. The case has no bearing on
what constitutes simple robbery under the current Minneso-
ta statute. See Ward v. United States, supra, 2017 WL 2216394,
at *5; Taylor, 2017 WL 506253, at *5.
    It is true enough, however, that contemporary Minnesota
cases do sustain robbery convictions based on the use (or
threatened use) of relatively limited force or infliction of mi-
nor injuries. See Slaughter, 691 N.W.2d at 72, 76 (snatching
gold chains from victim’s neck, leaving scratches: “these
scratches provide sufficient evidence of the ‘use of force’
necessary to sustain a conviction of simple robbery”); State v.
Nash, 339 N.W.2d 554, 557 (Minn. 1983) (“if a defendant
pushes a victim against a wall and takes his wallet, then the
defendant has committed robbery, not theft from the per-
son”) (citing Minn. Stat. § 609.24, advisory committee com-
ment (1963)); State v. Kvale, 302 N.W.2d 650, 652-53 (Minn.
1981) (running up to and pounding on window of victim’s
car); State v. Oksanen, 249 N.W.2d 464, 466 (Minn. 1977) (per
curiam) (grabbing and pushing victim, causing him to fall);
State v. Gaiovnik, 2010 WL 1439156, at *4 (Minn. Ct. App.
April 13, 2010) (non-precedential decision) (“grabbing or
yanking [the victim’s] arm and pulling on it when she resist-
ed him taking her purse”), j. aff’d, 794 N.W.2d 643 (Minn.
2011); State v. Taylor, 427 N.W.2d 1, 4 (Minn. Ct App. 1988)
(placing hand under shirt, as if holding gun, and telling con-
venience store occupants to get down on floor). These in-
stances of force might result in minor injuries, such as
scratches or reddened skin, or none at all. Jennings com-
                                                 
4 
 Notably,  a  common‐law  definition  of  force  was  what  the  Supreme 
Court rejected in Curtis Johnson. 559 U.S. at 138‐143, 130 S. Ct. at 1270–73. 
12                                                  No. 16‐2861 

plains that if the relatively minor manifestations of force in-
volved in these cases are deemed to constitute violent force
for purposes of section 924(e), then any manner of quotidian
physical force—kicks, scratches, shoves, and slaps—will also
qualify, which in his view is contrary to Curtis Johnson’s con-
clusion that “physical force” connotes strong, i.e. “violent
force.” 559 U.S. at 140, 130 S. Ct. at 1271 (emphasis in origi-
nal). See Pettis, supra, 2016 WL 5107135, at *3 (“Minnesota’s
simple-robbery statute … does not require the government
to prove that the defendant used a strong, substantial, or vio-
lent degree of force.”) (emphasis ours).
    But in suggesting that the force employed must be of
such a degree as to cause (or threaten) more serious injuries
in order to qualify as violent force, Jennings is setting the bar
higher than Curtis Johnson itself does. Curtis Johnson held that
force sufficient to cause physical pain or harm qualifies as
violent force. 559 U.S. at 140–41, 130 S. Ct. at 1271. Any
number of physical acts may cause physical pain: Curtis
Johnson itself suggested that a slap in the face might suffice.
559 U.S. at 143, 130 S. Ct. at 1272. Similarly, any number of
forceful acts beyond simple touching may in context suffice
to inflict bodily harm upon a victim (or instill fear of such
harm). Such acts qualify as violent force in the sense that
they have the capacity to inflict physical pain, if not concrete
physical injury, upon the victim. Justice Scalia’s concurrence
in United States v. Castleman, 134 S. Ct. 1405 (2014), thus
makes the point that physical actions such as hitting, slap-
ping, shoving, grabbing, pinching, biting, and hair-pulling
all qualify as violent force under Curtis Johnson: “None of
those actions bears any real resemblance to mere offensive
touching, and all of them are capable of causing physical
pain or injury.” Id. at 1421 (Scalia, J., concurring in part and
No. 16‐2861                                                                    13 

concurring in the judgment).5 Because he was the author of
the majority opinion in Curtis Johnson, courts have treated
his concurrence on this point as more authoritative than it
otherwise might be. See United States v. Harris, 844 F.3d 1260,
1265 (10th Cir. 2017), pet’n for cert. filed, No. 16-8616 (U.S.
April 4, 2017); United States v. Hill, 832 F.3d 135, 142 (2d Cir.
2016); United States v. Rice, 813 F.3d 704, 706 (8th Cir.), cert.
denied, 137 S. Ct. 59 (2016); Taylor, supra, 2017 WL 506253, at
*2.
   For all of these reasons, we remain convinced that Max-
well was correctly decided, and that Minnesota simple rob-
bery constitutes a crime of violence for purposes of section
924(e).
                                                    B.
    This brings us to Jennings’ two convictions for felony
domestic assault. Minnesota law provides that an individual
is guilty of misdemeanor domestic assault if he takes one of
the following actions against a family member: “(1) commits
an act with intent to cause fear in another of immediate bodi-
ly harm or death; or (2) intentionally inflicts or attempts to
inflict bodily harm upon another.” § 609.2242, subd. 1. The
offense becomes a felony if committed “within ten years of

                                                 
5  The  majority  in  Castleman  concluded  that  18  U.S.C.  §  922(g)(9),  which 

proscribes the possession of a firearm by one convicted of a misdemean‐
or crime of domestic violence—defined in relevant part as a crime com‐
mitted  against  a  family  member  or  intimate  partner  that  has  as  an  ele‐
ment  the  use  or  attempted  use  of  physical  force,  see  18  U.S.C. 
§ 921(a)(33)(A)(ii)—incorporates  the  common‐law  definition  of  force, 
including offensive touching. 134 S. Ct. at 1410. Justice Scalia disagreed 
on that point, but he thought that Curtis Johnson’s definition of “physical 
force”  was  sufficient  to  encompass  most  criminal  acts  characterized  as 
domestic violence and to include the defendant’s prior conviction in the 
case before the Court. 
14                                                        No. 16‐2861 

the first of any combination of two or more previous quali-
fied domestic violence-related offense convictions … .”
§ 609.2242, subd. 4. As noted above, bodily harm is defined
to include “physical pain or injury, illness, or any impair-
ment of physical condition.” Minn. Stat. § 609.02, subd. 7.
     Having  in  mind  that  what  Curtis  Johnson  defines  as  vio‐
lent  force  is  the  use  or  threatened  use  of  force  “capable  of 
causing physical pain or injury to another person,” 559 U.S. 
at  140,  130  S.  Ct.  at  1271,  one  may  readily  conclude,  as  we 
did in United States v. Yang, supra, 799 F.3d at 756, that a fel‐
ony  domestic  assault  as  defined  by  Minnesota  constitutes  a 
crime  of  violence.  The  statute  envisions  action  by  the  de‐
fendant that either inflicts physical pain or injury on the vic‐
tim or places the victim in fear of immediate pain or injury. 
Id.; see also Yates v. United States, 842 F.3d 1051, 1053 (7th Cir. 
2016)  (criminal  statute  proscribing  the  intentional  infliction 
of  bodily  harm—defined  to  mean  physical  pain  or  injury, 
illness,  or  any  impairment  of  physical  condition—upon  a 
victim  “tracks  what  Curtis  Johnson  said  would  suffice:  force 
capable  of  causing  physical  pain  or  injury  to  another  per‐
son”),  cert.  denied,  137  S.  Ct.  1392  (2017).  Jennings  suggests 
that Yang was wrongly decided on two grounds, but we find 
neither of his arguments persuasive. 
    Jennings’  first  contention  is  that  the  domestic  assault 
statute, although it requires the infliction of bodily harm on 
the  victim  (or  instilling  the  fear  of  such  harm),  does  not  re‐
quire  an  act  of  physical  force  to  be  the  agent  of  such  harm. 
As our colleagues in the First Circuit put it when confronted 
with comparable statutory language, “the text [of the statute] 
… speaks to the ‘who’ and the ‘what’ of the offense, but not 
the ‘how,’ other than requiring ‘intent’.” Whyte v. Lynch, 807 
F.3d  463,  468  (1st  Cir.  2015).  Because  the  statute  does  not 
No. 16‐2861                                                         15 

speak  to  the  means  of  inflicting  harm,  Jennings  believes  it 
possible that one could commit domestic assault in Minneso‐
ta  without  actually  employing  physical  force.  By  way  of  il‐
lustration,  he  suggests  that  a  parent  might  be  guilty  of  do‐
mestic assault if he inflicts harm on his child by withholding 
food. Jennings Br. 23. 
    The  notion  that  an  offense  cannot  qualify  as  a  violent 
crime  unless  the  underlying  statute  expressly  requires  both 
the infliction of bodily harm and the employment of physical 
force  to  inflict  that  harm  is  one  that  has  found  favor  in  a 
number  of  circuits.  See,  e.g.,  Whyte,  807  F.3d  at  468–69,  471 
(concluding  that  Connecticut  third‐degree  assault  does  not 
constitute  a  crime  of  violence  under  18  U.S.C.  §  16(a),  be‐
cause  although  relevant  subsection  of  statute  requires  the 
intentional  infliction  of  bodily  harm  on  another  person,  it 
does  not  specify  that  the  harm  must  be  inflicted  by  way  of 
physical  force);  United  States  v.  Torres‐Miguel,  701  F.3d  165, 
168–69 (4th Cir. 2012) (willfully threatening to commit crime 
resulting  in  death  or  great  bodily  injury  to  another,  as  pro‐
scribed by California statute, does not constitute crime of vi‐
olence  for  purposes  of  unlawful  entry  guideline,  U.S.S.G. 
§ 2L1.2,  because  statute  does  not  require  threatened  use  of 
physical  force);  United  States  v.  Villegas‐Hernandez,  468  F.3d 
874,  879  (5th  Cir.  2006)  (assault  as  defined  by  Texas  penal 
code  does  not  constitute  crime  of  violence  under  18  U.S.C. 
§16  because  statute  requires  that  defendant  intentionally, 
knowingly, or recklessly causes bodily injury to another but 
does  not  require  that  he  do  so  by  means  of  physical  force; 
“[s]uch  injury  could  result  from  any  of  a  number  of  acts, 
without  use  of  ‘destructive  or  violent  force,’  [e.g.,]  making 
available  to  the  victim  a  poisoned  drink  while  reassuring 
him the drink is safe, or telling the victim he can safely back 
16                                                         No. 16‐2861 

his car out while knowing an approaching car driven by an 
independently acting third party will hit the victim”). 
     But  this  is  a  line  of  reasoning  that  we  have  considered 
and rejected on multiple occasions. See LaGuerre v. Mukasey, 
526 F.3d 1037, 1039 (7th Cir. 2008) (per curiam); United States 
v.  Rodriguez‐Gomez,  608  F.3d  969,  973–74  (7th  Cir.  2010);  De 
Leon Castellanos v. Holder, 652 F.3d 762, 766–67 (7th Cir 2011); 
United States v. Waters, 823 F.3d 1062, 1065‐66 (7th Cir.), cert. 
denied,  137  S.  Ct.  569  (2016);  United  States  v.  Bailey,  — 
F. App’x  —,  2017  WL  716848,  at  *1  (7th  Cir.  Feb.  23,  2017) 
(non‐precedential decision). These cases reason that a crimi‐
nal  act  (like  battery)  that  causes  bodily  harm  to  a  person 
necessarily  entails  the  use  of  physical  force  to  produce  the 
harm.  See  De  Leon  Castellanos,  652  F.3d  at  766;  Waters,  823 
F.3d  at  1065–66.  Obviously  this  is  true  when  the  defendant 
inflicts the harm directly by making forceful physical contact 
with  the  victim:  punching  or  kicking  him,  for  example.  See 
Castleman,  supra,  134  S.  Ct.  at  1415  (majority  opinion).  It  is 
also true, though less obviously so, when the defendant de‐
liberately exposes the victim to a harmful agent (e.g., a toxin, 
lethal biological agent, or hidden explosive) without actually 
making contact  with  the victim’s person, let alone in  a way 
typically  thought  of  as  violent.  Delivering  the  agent  (slip‐
ping poison into the victim’s drink or secreting the explosive 
in the victim’s bag) may itself involve only a minimal degree 
of physical force, but the proper focus here is on the physical 
force inherent in the harmful agent itself—force that works a 
direct  and  potentially  devastating  physical  harm  on  the 
body of the victim. Id. (“The ‘use of force’ in Castleman’s ex‐
ample is not the act of ‘sprink[ling]’ the poison [into the vic‐
tim’s drink]; it is the act of employing poison knowingly as a 
device  to  cause  harm.”);  see  also,  e.g.,  United  States  v.  De  La 
No. 16‐2861                                                        17 

Fuente,  353  F.3d  766,  771  (9th  Cir.  2003)  (concluding  that 
mailed threat to injure by means of anthrax poisoning quali‐
fies as a threat to employ violent force, in that “the [anthrax] 
bacteriaʹs  physical  effect  on  the  body  is  no  less  violently 
forceful than the effect of a kick or a blow”). The same is true 
when the defendant uses guile or deception to trick his vic‐
tim into consuming the harmful agent: although he is using 
intellectual force to deploy the harmful agent, the agent itself 
will,  through  a  physical  process,  work  a  concrete  harm  on 
the victim. See id.; Waters, 823 F.3d at 1066; De Leon Castella‐
nos, 652 F.3d at 766–67; see also United States v. Calderon‐Pena, 
383 F.3d 254, 270 (5th Cir. 2004) (en banc) (Smith, J., dissent‐
ing)  (“If  someone  lures  a  poor  swimmer  into  waters  with  a 
strong  undertow  in  order  that  he  drown,  or  tricks  a  victim 
into walking toward a high precipice so that he might fall,” 
for  example,  the  offender  “has  at  least  attempted  to  make 
use of  physical force against the person of the target, either 
through the action of water to cause asphyxiation or by im‐
pact of earth on flesh and bone. However remote these forc‐
es may be in time or distance from the defendant, they were 
still directed to work according to his will, as surely as was a 
swung fist or a fired bullet.”).  
     Jennings’ hypothetical as to the denial of food to a child 
is, as a matter of logic, a more challenging one to place with‐
in  the  category  of  violent  offenses  in  two  respects:  (1)  the 
mechanism of harm is the withholding of something that is 
necessary to sustain life rather than the deployment of some‐
thing (be it  a swing of  the arm or the  poisoning of  a drink) 
that actively causes pain or injury; and (2) it is more difficult 
to identify the particular “force” involved. To take the latter 
point  first,  if  a  defendant  has  the  ability  to  withhold  life‐
sustaining food or medication, then the victim is likely disa‐
18                                                        No. 16‐2861 

bled from sustaining himself by a circumstance like age, in‐
firmity,  or  captivity—a  vulnerability  that  renders  him  sub‐
ject  to  the  defendant’s  control.  The  relevant  “force”  may 
simply be the exertion of that control with the aim of physi‐
cally harming the victim. And, to take the second point, why 
should  it  matter  that  the  mechanism  of  harm  is  negative 
(pinching  off the victim’s oxygen supply or withholding an 
EpiPen®  in the midst of a severe allergic reaction) or positive 
(swinging a fist or administering a poison). If the natural and 
intended  result  of  that  force  is  physical  pain,  injury,  or  ill‐
ness, then arguably the force employed is “violent” force in 
the sense that Curtis Johnson requires. See Waters, 823 F.3d at 
1066 (positing that withholding of medication constitutes the 
use of violent physical force for that reason).  
     The  dispositive  point  against  Jennings’  argument,  how‐
ever, is that he is unable to cite any cases supporting his the‐
ory that withholding food from one’s child might be prose‐
cuted as domestic assault in Minnesota. A likely explanation 
is  that  other  Minnesota  statutes  cover  such  scenarios.  See 
Minn.  Stat.  §§  609.377  (malicious  punishment  of  child); 
609.378 (neglect or endangerment of child). So a prosecution 
for domestic assault based on the withholding of food, med‐
icine, or the like might be a purely abstract possibility. 
   As  the  government  reminds  us,  the  Supreme  Court  has 
cautioned us not to allow our “legal imagination[s]” to roam 
too freely in postulating what types of conduct theoretically 
might  be  prosecuted  under  a  state  statute  for  purposes  of 
determining  whether  the  offense  as  defined  qualifies  as  a 
predicate  offense  for  adverse  federal  action.  Gonzales  v.  Du‐
enas‐Alvarez, 549 U.S. 183, 127 S. Ct. 815, 822 (2007). The issue 
before the Court in Duenas‐Alvarez was whether a conviction 
No. 16‐2861                                                                19 

under a California statute prohibiting the taking of a vehicle 
without the owner’s consent constituted a generic “theft of‐
fense”  under  8  U.S.C.  1101(a)(43)(G),  rendering  a  lawful 
permanent resident subject to removal from the country. The 
statute penalized accomplices as well as principals. Duenas‐
Alvarez  argued  that  California  law  defined  “aiding  and 
abetting” in such a way as to criminalize conduct that would 
not be reached by generic theft laws. The Court rejected that 
argument  and  concluded  its  discussion  with  the  following 
admonition: 
        [T]o  find  that  a  state  statute  creates  a  crime 
        outside the generic version of a listed crime in 
        a  federal  statute  requires  more  than  the  appli‐
        cation  of  legal  imagination  to  a  state  statute’s 
        language. It requires a realistic probability, not 
        a  theoretical  possibility,  that  the  State  would 
        apply  its  statute  to  conduct  that  falls  outside 
        the generic definition of a crime. To show that 
        realistic  probability,  an  offender,  of  course, 
        may show that the statute was so applied in his 
        own case. But he must at least point to his own 
        case or other cases in which state courts in fact 
        did apply the statute in the special (nongener‐
        ic) manner for which he argues. 
549  U.S.  at  93,  127  S.  Ct.  at  822;  see  also  Moncrieffe  v.  Holder, 
133 S. Ct. 1678, 1684–85 (2013). We have heeded this advice, 
as have other courts, in the related context assessing whether 
a predicate state crime has, as an element, the use of force as 
defined  by  Curtis  Johnson.  See  Maxwell,  823  F.3d  at  1062 
(“Maxwell cannot rely on fanciful hypotheticals not applica‐
ble  in  real  world  contexts  (apart  from  law  school  exams)  to 
20                                                       No. 16‐2861 

show that the Minnesota statute is broader than the Sentenc‐
ing Guidelines[‘]” definition of a crime of violence); see also, 
e.g., Hill, 832 F.3d at 141 n.8; United States v. Ceron, 775 F.3d 
222,  229  (5th  Cir.  2014)  (per  curiam);  United  States  v.  Ayala‐
Nicanor, 659 F.3d 744, 748, 752 (9th Cir. 2011).  
    As we have nothing more than speculation to support the 
notion that an act like withholding food or medicine realisti‐
cally might be prosecuted as domestic assault in Minnesota, 
we may discount this possibility. Maxwell, 823  F.3d at  1062. 
Because  domestic  assault,  as  defined,  requires  the  infliction 
of  bodily  harm  (or  the  threat  of  such  harm)  and  typically 
such  harm  will  be  inflicted  by  means  of  physical  force,  we 
decline to overrule our decision in Yang.  
   In his reply brief, Jennings defaults to the same point he 
makes  with  respect  to  simple  robbery  in  Minnesota—that 
even  minor  injuries  will  suffice  as  bodily  harm,  and  that 
minimal  injuries  are  insufficient  to  show  that  strong,  i.e., 
“violent,”  physical  force  was  employed  as  Curtis  Johnson 
demands. And that point we have already dealt with above. 
                                   III. 
    As Jennings had one prior conviction for simple robbery 
and  two  prior  convictions  for  felony  domestic  assault,  and 
these  constitute  crimes  of  violence  for  all  of  the  reasons  we 
have  discussed,  the  district  court  appropriately  treated  him 
as  an  armed  career  criminal.  Jennings  was,  consequently, 
subject  to  the  15‐year  minimum  prison  term  mandated  by 
the ACCA and to the various enhancements specified by the 
armed career criminal guideline. 
                                                        AFFIRMED.